Case:21-11699-TBM Doc#:118 Filed:09/07/21              Entered:09/07/21 15:43:42 Page1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                 )
                                        ) Case No. 21-11699 TBM
 GARY M. KRAMER,                        )
                                        ) Chapter 11
                         Debtor.        )
 ______________________________________________________________________________

            GARY M. KRAMER’S LIST OF WITNESSES AND EXHIBITS
 ______________________________________________________________________________

        Plan proponent Gary M. Kramer, debtor-in-possession (“Debtor” or “Mr. Kramer”), by and
 through undersigned counsel, hereby designates the following witnesses and exhibits for the plan
 confirmation hearing scheduled for 1:30 p.m. on Monday, September 13, 2021, Courtroom E,
 United States Bankruptcy Court for the District of Colorado, U.S. Custom House, 721 19th Street,
 Denver, Colorado 80202, before the Honorable Thomas B. McNamara.

   Part 1 Witnesses

 Mr. Kramer will call the following witnesses:

    Witness Name                     Nature of Testimony
    Gary M. Kramer                   Mr. Kramer is the Debtor in this Subchapter V bankruptcy
                                     case and will testify regarding all aspects of his Plan of
                                     Reorganization for Individual Under Subchapter V of Chapter
                                     11 (the “Plan”).

 Mr. Kramer may call the following witnesses:

    Witness Name                     Nature of Testimony
                                     N/A

 Any witness designated as a may call or will call witness by any other party and any witness
 necessary for authentication, impeachment or rebuttal.

  Part 2 Exhibits

  Exhibit         Description      Offered          Admitted         Additional comments
  Number                           (Yes/No)         (Yes/No)     (electronic, video, paper, etc.)
     1    Voluntary Petition,
          Statement of Financial
          Affairs, and schedules
          (including any documents
          filed therewith and any
Case:21-11699-TBM Doc#:118 Filed:09/07/21   Entered:09/07/21 15:43:42 Page2 of 3




         amendments thereto)
         (Docket Nos. 1, 59 and
         106)
    2    The Plan and any exhibits
         thereto (Docket No. 73)
    3    Monthly Operating
         Report for April 2021
         (Docket No. 56 )
    4    Monthly Operating
         Report for May 2021
         (Docket No. 57)
    5    Monthly Operating
         Report for June 2021
         (Docket No. 83)
    6    Monthly Operating                        Reserved
         Report for July 2021
         (Docket No. )
    7    Monthly Operating                        Reserved
         Report for August 2021
         (Docket No.)
    8    2018 Individual Tax
         Returns
    9    2019 Individual Tax
         Returns
    10   Appraisal of 3051
         Blackwood Place,
         Colorado Springs, CO
         80920
    11   Draft Appraisal of a
         100% Equity Interest in
         Gary Kramer Law, LLC
    12   2018 S-Corporation Tax
         Returns for Gary Kramer
         Law, LLC
    13   2019 S-Corporation Tax
         Returns for Gary Kramer
         Law, LLC
    14   Motion for Leave to
         Amend Complaint in
         adversary proceeding
         number 21-01113 TBM
    15   Documents and things
         necessary for rebuttal or
         impeachment
Case:21-11699-TBM Doc#:118 Filed:09/07/21                 Entered:09/07/21 15:43:42 Page3 of 3




  Part 3 Signature

 DATED September 7, 2021.

                                       WADSWORTH GARBER WARNER CONRARDY, P.C.

                                       /s/David J. Warner
                                       David J. Warner, #38708
                                       2580 West Main Street, Suite 200
                                       Littleton, Colorado 80120
                                       (303) 296-1999; (303) 296-7600 (fax)
                                       dwarner@wgwc-law.com
                                       Attorneys for Gary M. Kramer,
                                       Debtor-in-Possession

                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on September 7, 2021 I served by United States prepaid first-
 class mail, or electronically through CM/ECF where indicated, a copy of GARY M. KRAMER’S
 LIST OF WITNESSES AND EXHIBITS, and EXHIBITS 1-14, on all parties against whom
 relief is sought and those otherwise entitled to service pursuant to the Fed.R.Bankr.P. and the
 L.B.R. at the following addresses:

 Alan K. Motes
 Alan.Motes@usdoj.gov

 Joli A. Lofstedt
 joli@jaltrustee.com

 US Trustee
 USTPRegion19.DV.ECF@usdoj.gov

 Daniel W. Glasser
 dglasser@chipmanglasser.com

 Holly R. Shilliday
 hshilliday@McCarthyHolthus.com

 Stephen E. Berken
 stephenberkenlaw@gmail.com


                                                       /s/ Angela C. Garcia
                                                       Wadsworth Garber Warner Conrardy, P.C.
